Per Curiam,
There was no error in excluding the offer referred to in the first specification; nor in charging the jury as recited in the second and third specifications. There is nothing in either of these that requires special notice.
The subjects of complaint in the remaining ten specifications are the refusal of the court to affirm defendant’s points (one to nine inclusive, and thirteen) recited therein respectively.
We have considered the record with reference to these specifications, and are satisfied that each of the points was rightly refused.
The plaintiffs’ right to a verdict depended on questions of fact which were clearly for the jury. These questions were fairly submitted to them, by the learned president of the court below, in a clear, comprehensive and fully adequate charge, of which the defendant company has no just reason to complain, and they found in favor of the plaintiffs. The judgment on the verdict should not he disturbed.
Judgment affirmed.